DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted September 28, 2018 do not have the required line quality.  Drawings should comprise solid black lines.  Black and white photographs are generally not permitted, except in certain circumstances which do not apply here.  See 37 CFR 1.84(a) and (b).  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 3, 8, 9 and 10 are objected to because of the following informalities:  In claim 1, “auditor” should be “auditory”.  In claims 2 and 9, “is facilitated by” should be “are facilitated be, to provide proper agreement with “enhancements”.  In claims 3 and 10, “dominate” should be “dominant”.  In claim 8, “printing products” should be “printed product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, the phrase “is facilitated by” is indefinite, as “facilitated” is a vague term and the specific steps of the method are not clearly defined.  Similarly vague phrases recur in the remaining claims, including “by means of utilization”, “by way of”, “multifaceted”, “resulting in”, and “employing” .
Also, in claims 6 and 13, “those letter choices” lacks proper antecedent basis.  Claim 8 is indefinite because it does not end with a period.  In claims 9, 11, 13 and 14, it is not clear how letters can perform the recited tasks including fading and randomly rotating from a physical printed product.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a 
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Turning to the claimed invention, a method of providing educational information to a student is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method of claims 1-7 includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather, generic computer components are used in their usual and 
Dependent claims 2-7 and 9-14 also fail to recite limitations which would overcome the rejection. These claims are generally directed to the types of information being provided to a student, and intended effects of the material on the mind of the user.  Again, generic computer components are being used in their routine and conventional way. Because the claimed invention does not involve significantly more than the abstract concept of managing human behavior including mental processes, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breznitz.  Breznitz discloses a method of providing educational material comprising the step of provisioning a plurality of computing devices (see paragraph [0095], where each device inherently comprises a processor and a memory. Breznitz further teaches at paragraph [0057] that each computing device is configured to provide dynamic visual graphics and auditory prompts to enhance brain activity of the user.  Applicant is advised that the claim language in the preamble of claim 1 pertaining to establishing reading, spelling, phonetics and typing skills by effectively increasing working memory in the manner recited is functional language, describing an intended purpose or result of the invention and does not limit the discrete steps to be undertaken to perform the method.  Dependent claims 2-7 are directed to additional intended results of the method, and also to various types of visual graphics to be displayed by the computing devices.  Applicant is advised that the content of nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the material and the underlying computer system, and where the system merely serves as support for information directed toward conveying meaning to a human reader.  See MPEP 2111.05(III).

s 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro.  Shapiro discloses in the Figures and specification a method of providing educational material comprising the step of provisioning a plurality of printed products having visual graphics thereon.  Applicant is advised that the claim language in the preamble of claim 8 pertaining to establishing reading, spelling, phonetics and typing skills by effectively increasing working memory in the manner recited is functional language, describing an intended purpose or result of the invention and does not limit the discrete steps to be undertaken to perform the method.  Dependent claims 9-14 are directed to additional intended results of the method, and also to various types of visual graphics to be displayed printed materials.  Applicant is advised that the content of printed matter or other nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate, and the substrate merely serves as a support for the printed matter and the claim as a whole is directed to convetying information to a user independently of the supporting product.  In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2111.05(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                            
March 23, 2021